United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3368
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

          Alex Trent Vander Veer, also known as Alex Trent Vanderveer

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                        for the Southern District of Iowa
                                 ____________

                             Submitted: August 30, 2018
                              Filed: September 11, 2018
                                    [Unpublished]
                                    ____________

Before WOLLMAN, GRUENDER, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

       In this direct criminal appeal, Alex Vander Veer challenges the sentence the
district court1 imposed after he pled guilty to enticing a minor, pursuant to a written

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
plea agreement. His counsel has moved to withdraw and submitted a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the district court erred in applying
a Guidelines enhancement for engaging in a pattern of prohibited sexual conduct
based on hearsay evidence about a pending state sexual abuse charge; and that the
sentence was substantively unreasonable.

       After careful review, we conclude that the district court did not abuse its
discretion in applying the enhancement, given the forensic evidence corroborating the
hearsay evidence. See U.S.S.G. § 6A1.3(a) (stating the district court is permitted to
rely on “relevant information for sentencing without regard to its admissibility under
the rules of evidence applicable at trial, provided that the information has sufficient
indicia of reliability to support its probable accuracy”); United States v. Sheridan, 859
F.3d 579, 583 (8th Cir. 2017) (consideration of hearsay evidence is reviewed for
abuse of discretion where proper objection was made; this court considers such
factors as consistency of hearsay testimony, timing and nature of declarant’s
statements, witness’s impressions of declarant’s demeanor, and other corroborating
evidence). We further conclude the district court’s within-Guidelines’ sentence was
not substantively unreasonable, as there was no indication that it overlooked a
relevant 18 U.S.C. § 3553 factor or committed a clear error of judgment in weighing
relevant factors. See United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014);
United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012); United States v.
Wohlman, 651 F.3d 878, 887 (8th Cir. 2011).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and affirm.
                      ______________________________




                                          -2-